Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-10, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Orr (20060244661).
Regarding claims 1-2, 15-16 and 20, Orr discloses a method, apparatus (title, Abstract) and a system (the invention relates to a transmitter location system that includes at least three receivers, paragraph 0010) for processing received signals, comprising:
at least one processor (processor 620, Fig. 6, paragraph 0063) configured to: 
receive signal information from a plurality of receivers located at different spatial locations, the signal information including signals received at the plurality of receivers from a source and timing of receipt of the signals at the plurality of receivers (refer to Fig. 1 with three receivers 108); 
correlate the timing of receipt of the signals at the plurality of receivers (selection of the most-direct path signal component, paragraph 0039)(finding the most-direct signal is a process of correlating timing of receipt signal); and 
phase shifting TDOA method, paragraph 0039-0040); and 
a memory coupled to the at least one processor (memory 619 for storing the demodulated signals for analysis by a processor 620, paragraph 0063).
Regarding claims 3, 17, Orr discloses wherein the at least one processor is further configured to filter the coherently summed signal (LRF 614 in Fig. 6).
Regarding claims 4, 6, 18, Orr discloses wherein the at least one processor is configured to create a blanking mask to attenuate portions of the coherently summed signal that are not of interest as part of filtering the coherently summed signal (a filter function is used to attenuate portion of signal which is not of interest).
Regarding claims 9-10, Orr discloses wherein the receiving includes receiving the incoming signals, with the receivers spatially separated by at least 1 km or the receivers spatially separated by between 1 km and 250 km (The high multi-path environment 100, for example, may be a location within a large city or a location within a building, paragraph 0028).
Regarding claim 14, Orr discloses further comprising geolocating the source using the incoming signals (determines the location of a transmitter, Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Orr (20060244661).
Regarding claims 11-12, Orr does not specifically disclose use of movable or flying vehicle as receivers. However, Orr teaches the invention is for high multi-path environment within a large city (see rejection of claims 9-10 above), it would have been obvious to use a mobile or flying vehicle as a receiving platform in a large environment.



Allowable Subject Matter
Claims 5, 7-8, 13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov